[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
On December 23, 1993, by writ summons and complaint, the plaintiff, Essex Winair Company, commenced this collection action against the defendant A.S.I., Inc., a corporation, and the defendant, Kenneth D. Bousquet, as individually liable.
After a full hearing, the court, based on a preponderance of; the credible, relevant and legally admissible evidence finds, determines and rules as follows:
The plaintiff and the defendants, by a document, dated October 14, 1992, entered into an agreement wherein the plaintiff would supply material to the defendants and the defendants would be liable for and pay for same.
In accordance with the agreement the plaintiff delivered materials to the defendants and there still remains due and unpaid the amount of $8,229.62.
The parties are in contention as to in which capacity the contract was signed by the defendant, Kenneth D. Bousquet. (Bousquet)
The plaintiff claims that it relied on Bousquet's individual commitment to personal liability otherwise it would not have supplied any materials.
Bousquet avers that he signed, as a corporate officer only, and did not intent to become personally liable on the delivery of any materials.
On the face of the written contract, Bousquet signed above a line, below which appears (corporation title only). Below this line are two other lines designated, (Individual)
However, although Bousquet signed on the line indicating "corporation title only", he did not state a corporate capacity indicating any office he held, if any, and did not limit his signature to a corporate commitment only.
The court expressly finds that the defendant Kenneth D. Bousquet, signed the document as an individual and is personally liable to the plaintiff, for material delivered, in the amount of $8,229.62 plus interest, attorney fees and costs.
At the commencement of the trial to the court, the plaintiff CT Page 2222 withdrew its action against the defendant, A.S.I., Inc.
Accordingly, the court, having found the issues for the plaintiff, enters judgment that the plaintiff recover of the defendant, Kenneth D. Bousquet, $8,229.62, plus interest in the amount of $1,851.27, reasonable attorneys fees in the amount of $2,000. plus taxable costs.
SPALLONE STATE TRIAL REFEREE
Judgment to enter in accordance with Foregoing Memorandum of Decision.
Michael Kokoszka, Chief Clerk